Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 8, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  153252 & (3)(5)                                                                                   Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  TEJINDER SINGH and ANTHONY RISSAS,                                                                                  Justices
            Plaintiffs,
  v                                                                 SC: 153252
  BOARD OF LAW EXAMINERS,
           Defendant.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The complaint for superintending control is considered, and relief is DENIED, because
  the Court is not persuaded that it should grant the requested relief. The motion to dismiss
  is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 8, 2016
         d0405
                                                                               Clerk